DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/21 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Irisawa et al. (US 2016/0368104, hereafter “Irisawa”) in view of Toyoda et al. (WO 2011/151894, “Toyoda”). US 9,770,786 is taken to be English-equivalent of the above WO document and portions cited below refer to the US patent.
Regarding claim 1, Irisawa discloses a solder material consisting of, by mass: Sb in an amount of more than 3.0% but 10.0% or less (claim 1), which Toyoda (also drawn to lead-free solder material) teaches adding Sb to Sn-Ag solder powder, preferably 1-8 mass% (col. 5, lines 55-64), which meets the claimed Sn content of 8% (this is also within 3-10% desired by Irisawa). Toyoda teaches that the Sb content achieves the effect of suppressing an unwanted reaction with a flux rosin without impairing the advantage of solder wettability (col. 5, lines 20-29, 43-64). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to provide 8 wt% Sb in the Sn-Ag solder material of Irisawa because doing so would suppress undesired reaction with a flux while providing the advantage of improved solder wettability. Thus, Irisawa as modified by Toyoda discloses the claimed constituent amounts in Sn-Ag-Sb solder. Since the Sb and Ag content in combination of Irisawa & Toyoda is identical to the claim, it would intrinsically result in enhancing strength of the solder material to reduce defects and improve reliability. Examiner notes that features of enhancing strength to reduce defects and improve reliability are generally broad and the claim is not limited by any particular strength value. Any novel characteristic resulting in the solder alloy should be clearly defined and recited in the claim so as to distinguish from prior art.

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Olsen et al. (US 4170472, hereafter “Olsen”) in view of Toyoda et al. (WO 2011/151894, US 9770786, “Toyoda”), and further in view of Amagai et al. (US 7029542, “Amagai”).
Regarding claim 2, Olsen discloses a solder material comprising, by mass: Sb in an amount of 5%, Ag in an amount of 3.5%, the balance Sn, and essentially free of Cu (col. 2 table- alloy C). Olsen discloses 5% Sb, which is very close to recited >5% Sb. Nonetheless, adding >5wt% Sb is known in the art. Toyoda (also drawn to lead-free solder material) teaches adding Sb to Sn-Ag solder powder, preferably 1-8 mass% (col. 5, lines 55-64), which meets the claimed Sn content of 8%. Toyoda teaches that the Sb content achieves the effect of suppressing an undesired reaction with a flux rosin without impairing the advantage of solder wettability (col. 5, lines 20-29, 43-64). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to provide 8 wt% Sb in the Sn-based solder material of Olsen because doing so would suppress undesired reaction with a flux while providing the advantage of improved solder wettability. 
Olsen fails to disclose Ni in amount of 0.05-0.3 wt%. However, adding nickel to Sn-based solder is known in the art. Amagai teaches adding Ni to a lead-free Sn-based solder in a range of 0.02-0.2 wt% in order to increase the bonding strength of the solder alloy (col. 4, lines 14-19; Table 1 examples; claim 12). This falls within the claimed range of 0.05%-0.3%. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), MPEP 2144.05. Hence, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to incorporate about 0.02% Ni in the Sn-based solder of Olsen in order to increase bonding strength of the alloy. Thus, Olsen as modified by Toyoda & Amagai above discloses the claimed amounts of respective elements in the Sn-based solder alloy. 
As to claims 3-5, Olsen does not disclose recited amounts of Ge and P. However, Amagai teaches adding Ge and P in small amount of about 0.001-0.05%, preferable amount being 0.002-0.01%, to improve bonding strength by a synergistic effect and prevent the solder alloy from becoming yellow in a high temperature soldering environment (col. 3, lines 20-38; col. 4, lines 24-28, 50-61). This overlaps with claimed range of 0.003-0.01%. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to incorporate recited amounts of Ge and P in the Sn-based solder of Olsen because doing so would improve bonding strength and prevent yellowing of the solder alloy in high temperature environment, as suggested by Amagai.
As to claim 6, examiner notes that “for use in joining members…” is an intended use of the solder and does not limit the instant solder composition. The solder material taught by the combination of Irisawa, Toyoda and Amagai is identical in composition and is well suitable for joining members made of or plated with Ni, Cu or alloy thereof.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,727,194 (Watanabe). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-2 of issued Watanabe’s patent discloses instantly recited amounts of Sb, Ag and Sn, as well as P & Ge (claims 4-7) in the solder material.

Response to Amendment and Arguments
Applicant’s arguments with respect to amended claims 1-2 have been considered but are moot because the new ground of 103 rejection(s) does not rely on any reference applied in the prior rejection of record for pertinent matter specifically challenged in the argument. Examiner notes that arguments against Liu concerning the previous anticipation rejection are no longer applicable since Liu reference has been withdrawn. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVANG R PATEL whose telephone number is (571)270-3636 and direct fax number is (571)270-4636. The examiner can normally be reached on Monday-Friday 8am-5pm, EST.
Communications via Internet email are at the discretion of Applicant. If Applicant wishes to communicate via email, a written authorization form must be filed by Applicant: Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVANG R PATEL/
Primary Examiner, AU 1735